Citation Nr: 0119517	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  97-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for an ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty for training from August 1978 to 
November 1978.  He was also in the Alabama Army National 
Guard from April 1978 to March 1991.  

This appeal arose from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from epilepsy, which can be related to his 
period of active duty for training.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from a hearing loss disability, which can 
be related to his period of active duty for training.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from tinnitus, which can be related to his 
period of active duty for training.  

4.  The veteran has not been shown by competent medical 
evidence to suffer from arthritis, which can be related to 
his period of active duty for training.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from an ulcer, which can be related to his 
period of active duty for training.



CONCLUSIONS OF LAW

1.  Epilepsy was not incurred in or aggravated by the 
veteran's active duty for training.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 
5103A); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).  

2.  A hearing loss disability was not incurred in or 
aggravated by the veteran's active duty for training.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2000).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty for training.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 
5103A); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).

4.  Arthritis was not incurred in or aggravated by the 
veteran's active duty for training.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 
5103A); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).

5.  An ulcer was not incurred in or aggravated by the 
veteran's active duty for training.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 
5103A); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and supplemental 
statement of the case (SSOC) informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and SSOC informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records and verified the veteran's active duty dates.  

The veteran was provided VA examinations in 1995, 1996, 1999 
and 2000.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and epilepsy, hearing loss, arthritis or ulcers become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The Board observes that the veteran's service records 
establish that he was a combat engineer and an auto rifleman.  
He did not serve on active duty during a period of war and 
had been in no battles or campaigns.  Therefore, the Board 
concludes that the veteran was not in combat and is not 
entitlement to application of 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000).  

In September 1996 and May 1997 a private physician wrote that 
the veteran had a history of lightning strikes which resulted 
in hearing loss, ringing in his ears, ulcers, epilepsy and 
arthritis pains.  The records of the treatment reported by 
the private physician have been associated with the claims 
folder and there was no diagnosis of arthritis or ulcers, 
only back pain and gastritis.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects clinical data or other rationale to 
support his opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The private physician's opinion does not appear to 
be based on clinical data and was not accompanied by any 
rationale to support the opinion.

Epilepsy  

The evidence does not show that epilepsy was manifested while 
the veteran was on active duty service or to a compensable 
degree within one year after the veteran's termination of 
active duty service.  The veteran's active duty was from 
August 1978 to November 1978.

The September 1996 VA examination assessment was nocturnal 
seizures and the examiner recommended that the veteran have 
an electroencephalogram (EEG).  At the April 1999 VA 
examination the diagnoses were history of epilepsy as a 
child, no seizures within the past 30 years and a history of 
lightning strike.  The examiner noted that the September 1996 
EEG was reported as normal.  The VA examined the veteran in 
January 2000.  The examiner doubted that the stomach 
twitching episodes reflected seizures, a particularly given a 
1996 EEG which was read as normal.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service connection for 
epilepsy on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2000).  

Hearing Loss and Tinnitus  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

National Guard medical records show that an epidermal 
inclusion cyst was excised from the veteran's left ear in 
September 1978.  The April 1978, May 1982 and June 1986 
Reports of Medical Examination indicated that there were no 
defects.  The September 1978 National Guard audiological 
evaluation reflects that his hearing was within normal 
limits.  The veteran was struck by lightning in April 1984.  
A hearing loss disability was shown on the April 1994 
National Guard audiological evaluation.  Bilateral hearing 
loss was noted on the February 1990 Report of Medical 
Examination.  

The VA examined the veteran in September 1996.  He reported 
the onset of tinnitus after being struck by lightning.  The 
veteran described a bilateral periodic buzzing sound that 
occurred once or twice a day and which lasted for one to two 
hours.  In the right ear there was normal hearing acuity and 
in the left ear there was mild high frequency sensorineural 
hearing loss.  

At the April 1999 VA examination normal middle ear function 
was demonstrated.  In the right ear, there was normal hearing 
acuity and in the left ear there was a moderate high 
frequency sensorineural hearing loss.  The ear disease 
examination diagnosis was mild high frequency hearing loss 
and bilateral tinnitus, greater on the right, which was 
consistent with the veteran's history of noise exposure.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a hearing loss 
disability and tinnitus is not warranted.  Although the VA 
examiner indicated that mild high frequency hearing loss and 
bilateral tinnitus was consistent with the veteran's history 
of noise exposure, the objective records indicated that such 
a hearing loss was not present during or manifest to a degree 
of 10 percent within one year from the date of termination of 
the veteran's active duty for training.  The veteran's active 
duty for training was from August 1978 to November 1978.  A 
hearing loss disability was first shown in April 1994, over 
15 years after his termination of active duty for training 
and tinnitus was first report in September 1996 over 16 years 
after his termination of active duty for training.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
hearing loss disability and tinnitus on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Arthritis  

The evidence does not show that arthritis was manifested 
while the veteran was on active duty for training or to a 
compensable degree within one year after the veteran's 
termination of active duty service.  The veteran's active 
duty for training was from August 1978 to November 1978.  The 
Alabama Army National Guard records show that in April 1978 
the veteran complained of first degree burns to his lower 
back after being struck by lightning.  The assessment was 
electrical injury.  He complained of ankle and hip pain in 
October 1978 and the assessment was strain.  In May 1984 the 
veteran complained of low back pain.  The assessment was 
costochondritis.  The April 1994 Report of Medical 
examination noted marked limitation of back movements and 
marked limitation of lumbosacral function.  It was 
recommended that the veteran be boarded out of the National 
Guard.  

The August 1995 VA radiology report revealed that there was 
no bony abnormality.  Osteoarthritis of the lumbosacral spine 
was diagnosed at the September 1996 VA examination, which was 
more than seventeen years after the veteran's active duty 
service.  The diagnoses also included status post strike by 
lightning with resulting chronic left side pain from the hip 
down.  The radiology report impression was normal films of 
the lumbar spine.  

The April 1999 VA joints examination report provided the 
diagnosis of arthralgia of the left knee and degenerative 
disease of the left shoulder confirmed by x-ray.  In 
September 1999 the VA joints examiner opined that the 
lightning probably had no causative effect on the veteran's 
left knee and left shoulder.  

The VA examined the veteran in January 2000.  The peripheral 
nerves examination clinical impression was that there was no 
evidence of a back problem but the examiner suspected that 
there was perhaps a hip disorder.  It was very difficult to 
attribute specific injuries to lightning strikes, though 
people have had spinal stenosis and arachnoiditis and other 
musculoskeletal complaints which provoked limping in the 
aftermath.  There was no ready way to do a scientific 
appraisal of the affects of the lightning strikes and all 
studies have been antidotal.  The spine examination diagnosis 
was arthralgia of the lumbosacral spine with no loss of 
motion due to pain.  The examiner indicated that x-rays 
showed a minimal anterior wedging of the L-1.  

Arthritis was not diagnoses during or within one year after 
termination of active duty service.  The earliest diagnosis 
of arthritis was 1996, which was over nineteen years after 
his active duty service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Ulcer  

The evidence does not show that an ulcer was manifested while 
the veteran was on active duty service or to a compensable 
degree within one year after the veteran's termination of 
active duty service.  The Alabama Army National Guard records 
show that the veteran was seen for epigastric pain with 
walking and eating in September 1976.  The veteran's active 
duty was from August 1978 to November 1978.  He was seen for 
gastritis in September 1978.  A prominent abdomen was noted 
on the Alabama Army National Guard Report of Medical 
Examination, dated April 1994.  

Private medical records, dated November 1993 to October 1995, 
show that the veteran was seen for complaints of indigestion.  
The diagnosis was gastritis, not an ulcer.  

Hiatal hernia with reflux, history of a duodenal ulcer and 
irritable bowel were diagnosed at the September 1996 VA 
intestine examination.  The stomach examination report 
included the previously stated diagnoses in addition to 
gastroesophageal reflux disease.  The radiology report 
impression was diminished primary peristalsis of the 
esophagus, small hiatal hernia, gastroesophageal reflux, and 
no evidence of peptic ulcer.  

In April 1999 the VA digestive conditions examination 
diagnoses were gastroesophageal reflux disease with hiatal 
hernia and reflux; history of duodenal ulcer; and irritable 
bowel syndrome.  The examiner opined that there was no 
existing proof of an ongoing ulcer in the upper 
gastrointestinal tract.  The veteran had an increased number 
of bowel movements daily, not complaining of problems, but 
they also may be related to his mental status.  The radiology 
report impression was linear distal esophageal ulcers.  The 
radiologist opined that these were most likely secondary to 
the veteran's severe gastroesophageal reflux.  The stomach 
and the duodenum appeared normal.  

Subsequently, the January 2000 VA peripheral nerves examiner 
noted that the April 1999 gastrointestinal work-up diagnosed 
esophageal linear ulcers.  The January 2000 examiner 
indicated that this was apparently the source of the 
veteran's GI problems.  

The veteran did not complain of nor was he seen for ulcers 
during or within one year after termination of active duty 
service.  The earliest diagnosis of an ulcer was April 1999, 
which was over twenty years after his active duty service.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service connection for an 
ulcer on a direct basis or presumptively under the provisions 
of 38 C.F.R. §§ 3.307, 3.309 (2000).  


ORDER

Service connection for epilepsy is denied.

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for arthritis is denied.

Service connection for an ulcer is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


